DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 February 2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 05 February 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby 
	
Claim Status
Claims 1-96, 107, 122, 124 are cancelled.
Claims 128 and 129 are newly added.
Claims 97-106, 108-121, 123, and 125-129 are pending.
Claims 110-114, and 119 are withdrawn.
Claims 97-106, 108, 109, 115-118, 120, 121, 123, and 125-129 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 97-103, 104, 105-106, 108-109, 115-118, 123, and 125-126 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (EP 1,474,995 A1; of record), in view of Williams (US 2017/0326126 A1).
Mikkelsen teaches a method for producing chewing gum granules, which method comprises at least the steps of a) feeding a gum composition into an extruder; b) pressurizing the gum composition in the extruder; c) extruding the gum composition through a die means; d) cutting the extruded gum composition in a liquid filled chamber. The present invention further relates to a gum composition extruder and granulating system comprising an extruder with at least one inlet and an outlet, and a granulating device communicating with the outlet of the extruder and having a die means for extruding the gum composition (col 1, [0001] and cols 9-10, [0061] to [0065]). After cutting and cooling ([0065]), the gum granules (reading on the “first population of particles comprising water-insoluble gum base”) are mixed with the water soluble ingredients comprising sweeteners such as the intense sweeteners aspartame and acesulfame K, and bulk sweeteners such as  sorbitol (col 10, [0066]). Mikkelsen teaches the chewing gum composition can 
Mikkelsen teaches the gum base contain natural resins (col 4, [0025]), elastomers (col 7, [0045]), and plasticizers (col 7, [0047]).
For claims 98 and 99, Mikkelsen teaches the gum composition is kept at pressures of at least 5 bar and the temperature of the gum composition exceeds 70°C (col 11, claim 5), in each instance overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For claim 100, Mikkelsen teaches the gum granules of the fist population have an average diameter in the range from 0.1 mm to 2.5 mm (col 12, claim 15), the claimed range.
For claims 101 and 102, Mikkelsen teaches the granules are extruded, cooled in water with temperature 19°C, within the claimed range, and transferred to a strainer device (col 10, [0065]). For claim 103, Mikkelsen teaches the granules are dusted or coated directly after straining (col 6, [0038]). 
For claim 105, Mikkelsen teaches gum base is 89.24% of the water-insoluble portion (pg 6, Table 1). While the claim recites an amount of gum base of greater than 90% in the first population, as set forth in MPEP 2144.05, 
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, 

Claim 106, as best understood by the Examiner, recites the content of the second population of particles as having more than 90% water-soluble ingredients. As such, Mikkelsen teaches the pressed tablets comprise a water soluble portion of 100%, comprising aspartame powder, acesulfame K powder, and sorbitol powder (pg 6, Table 2), in respective amounts of 0.25%, 0.25%, and 99.5%, meeting the claim limitation.
For claims 108-109, Mikkelsen teaches the pressed tablets comprise 40.58% of water-insoluble composition (first population) and 59.42% of water- soluble composition (second composition; see Table 2), within the respective ranges recited in claims 108 and 109.
For claim 116, Mikkelsen teaches Example 1 (pg 6), in which the gum base comprises 89.24% of the gum base composition, and the gum composition comprises 40.58% of the chewing gum tablets; as calculated by the Examiner, the gum base comprises 36.21% of the chewing gum, within the claimed range.
Mikkelsen does not teach cannabinoids as a pharmaceutical ingredient in the chewing gum as recited in claims 97, 104, 117-118, 121, 123-125. Mikkelsen also does not teach the constituents of the gum base recited in claim 115.
Williams teaches the missing elements of Mikkelsen.

For claim 104, Williams teaches a chewing gum method wherein the cannabinoids are present in the water soluble gum portion (pg 5, [0044]). 
For claim 115, Williams teaches the method comprises chewing gum bases containing 5-80% natural and/or synthetic resins (elastomer plasticizers) and 5-80% elastomeric compounds (pg 3, [0020]). While Williams does not specify the amount of each of natural resins and elastomeric plasticizers, it is within the skill of the ordinary practitioner to optimize the texture and release characteristics of the chewing gum method through routine experimentation using the teaching of Williams with a reasonable expectation of success. As set forth in MPEP 2144.05(II)(A), "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
For claim 117, Williams teaches the method comprises cannabinoids in the amount of 7-120 mg (pg 2, [0015]), within the claimed range.
For claim 118, Williams teaches the method comprises cannabinoids such as cannabidiol (pg 2, [0014)].
cannabis, using well-known techniques ([0014]).
For claim 125, Mikkelsen, cited above, teaches the manipulations for producing the water insoluble gum base and forming tablets, while Greenspoon teaches cannabinoid extracts comprising terpenes. See citations above.
For claim 126, Mikkelsen teaches the manipulations for producing the water insoluble gum base and forming tablets, and the gum base particles are added to a mixer charged with the water soluble elements ([0066]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include cannabinoids as a pharmaceutical ingredient in the claimed amount in the chewing gum method recited in claims 97, 104, 117-118, 121, 123-125, and to utilize the constituents of the gum base recited in claim 115. A person of ordinary skill would have been motivated to choose cannabinoids as the specific pharmaceutical agent the method of producing a chewing gum taught by Mikkelsen because Williams teaches chewing gum methods comprising cannabinoids as the active pharmaceutical ingredient. It would also be obvious for a person of skill in the art to utilize the ingredients natural resins, elastomers, and elastomer plasticizers taught by Williams in the claimed amounts since Greenspoon teaches these ingredients are useful in a method for release of cannabinoids from a chewing gum composition.

2) Claim 120 and 126-127 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (cited above), in view of Williams (cited above) and Bachmann (US 2016/0354310 A1; of record).
The teachings of Mikkelsen and Williams are discussed above.
The combination of Mikkelsen and Williams does not teach a pre-mixture applied to the recited populations of particles. 
Bachman teaches the missing elements of the combination of Mikkelsen and Williams.
Bachmann teaches a method for manufacture of chewing gums containing active ingredient(s) that avoids exposure to high heat and extreme cold during milling. Bachmann teaches that a chewing gum base is used, along with one or more therapeutically-active ingredients such as a cannabinoids, one or more sweeteners (alcohol-based and/or natural), and one or more flavorings (Abstract and (pg 2, [0037]). In Fig. 5 (reproduced below), Bachmann teaches the cannabinoid active ingredients and sugar alcohols are combined and the gum base is subsequently added. Bachmann teaches microcrystalline cellulose may also added to this pre-mixture (pg 4, [0086]).
 

    PNG
    media_image1.png
    777
    623
    media_image1.png
    Greyscale


It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention to prepare a pre-mixture comprising water-soluble ingredients and apply the pre-mixture to the recited mixture of first (gum base) populations of particles. A person of ordinary skill would have been motivated to add a premix comprising the powdered sweeteners, microcrystalline 

3) Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (cited above), in view of Williams (cited above), Strause (“Full Spectrum Hemp Oil vs CBD Isolate,” downloaded 7/29/2020 from https://medium.com/randy-s-club/how-hemp-oil-heals-cd0e0154bd51; available on the internet 21 September 2017), and Vargas Nunes (Neuroscience & Biobehavioral Reviews, Volume 37, Issue 8, 2013, 1336-1345).
The teachings of Mikkelsen and Williams are discussed above.
The combination of Mikkelsen and Williams does not teach a method comprising at least one phytocannabinoid present in an extract also comprising terpenes and/or flavonoids.
Vargas Nunes and Strause teach the missing element of the combination of Mikkelsen and Williams. 
The prior art of Vargas Nunes teaches a link between addiction and systemic inflammation (Abstract).
Strause teaches a study from the Hebrew University found that dosing a pure, single-molecule CBD resulted in a bell-shaped dose-response curve in the 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a cannabinoid in the form of a phytocannabinoid comprising terpenes and/or flavonoids in the method taught by the combination of Mikkelsen and Williams. A person of ordinary skill would have been motivated to choose a cannabinoid in the form of a phytocannabinoid comprising terpenes and/or flavonoids in the method taught by the combination of Mikkelsen and Williams since Williams teaches a chewing gum comprising cannabinoids for the treatment of nicotine addiction, Vargas Nunes teaches the relationship between nicotine addiction and stress, and Strause teaches hemp oil comprising cannabidiol, terpenes, and flavonoids is more effective in treating inflammation than purified CBD oil.

Allowable Subject Matter
Claims 128-129 are considered allowable over the prior art. The closest prior art determined by the Examiner, that of Mikkelsen (cited above), does not teach or suggest a method comprising three populations of particles in a chewing gum composition, the first comprising a chewing gum base, the second comprising water-soluble chewing gum ingredients, and a third comprising the cannabinoid 

Examiner’s Reply to Attorney Arguments
The remarks of 05 February 2021 have been fully considered. However, claims 97-106, 108, 109, 115-118, 120, 121, 123, and 125-127 stand rejected over the references cited above.
It is noted that Greenspoon is no longer cited as prior art. As such, arguments specifically directed to this reference are considered moot.

1. Rejection of claims 97-106, 108, 109, 115-118, 121, 123, and 125 under 35 U.S.C. § 103 over Mikkelsen and Greenspoon
The applicant argues that the flavor component of Mikkelsen is the focus. The applicant argues that the process of Mikkelsen may result in problems for fragile components and therefore teaches away from methods directed to cannabinoids.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Mikkelsen teaches a method of producing gum granules using a temperature-controlled extrusion process. While Mikkelsen focuses on the preservation of thermally-labile flavor ingredients, Mikkelsen teaches the method also comprises chewing gums containing pharmaceutical agents. The method of Mikkelsen recites a production temperature in the range 95-135°C (col 3: 34-36), overlapping or within the range recited in claim 98. Given that the process 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

As such, one of ordinary skill would have been able to apply the chewing gum manufacturing method of Mikkelsen, combined with the teaching of cannabinoid chewing gum found in the secondary reference, to arrive at the claimed invention with a reasonable expectation of success.
The applicant argues that Mikkelsen does not mention active pharmaceutical ingredients, and the teaching of “pharmaceutical agents” in Mikkelsen would be considered pharmaceutical excipients rather than “active pharmaceutical ingredients.” The applicant argues the disclosure of Mikkelsen does not teach or suggest the use of one or more cannabinoids in the process of gum base manufacture, and therefore the disclosure of Mikkelsen would be unrelated art, and not be a primary reference that a person of ordinary skill in the art would consult and is not relevant in terms of the instantly claimed invention pertaining to the technical field of cannabinoids. 
The Examiner acknowledges the arguments presented, but does not In re Pearson, 494 F2d.1399, 1405 (CCPA 1974).
As discussed in MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. While the applicant has narrowly defined the term “pharmaceutical agents” as pharmaceutical excipients and not an active pharmaceutical ingredient, the evidentiary art from the Cornell University Law School, citing 10 U.S. Code § 1074g(i)(2), defines the term “pharmaceutical agent” as “drugs, biological products, and medical devices under the regulatory authority of the Food and Drug Administration.” See page 10, lines 10-12 of https://www.law.cornell.edu/uscode/ text/10/1074g#i_2. As such, the term “pharmaceutical agent” is a broad term of art since every pharmaceutically active product under the regulatory authority of the FDA is considered a “pharmaceutical agent.”
In response to applicant's argument that Mikkelsen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the invention is drawn to a method of manufacture of a cannabinoid-containing chewing gum. Given that Mikkelsen is drawn to a method of making a chewing gum comprising a pharmaceutical agent, it  
that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." KSR. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

Therefore, Mikkelsen is considered analogous art since it is from the same field of endeavor, namely a method of making a chewing gum comprising a pharmaceutical agent.

2. Rejection of claims 120 and 126-127 under 35 U.S.C. § 103 over Mikkelsen, Greenspoon, and Bachmann
The applicant argues that the steps of the process of Bachmann is not related to the instant invention as set forth in claim 1. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In response to applicant's arguments against the Bachmann reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In an obviousness 
Furthermore, as set forth in MPEP 2144.04(IV)(C), the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Applicant has not argued, nor provided evidence, that the claimed pre-mixture provides new or unexpected results. Therefore, the formation of the claimed pre-mixture is considered a change in the sequence of adding ingredients that does not significantly alter the product, and may be considered prima facie obvious. 
 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612